Citation Nr: 0903452	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dextroscoliosis of the thoracic spine.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service with the U.S. Armed Forces of 
the Far East (USAFFE) from December 1941 to March 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2008.  
At that time, a remand was ordered to afford the veteran a 
hearing before a Veteran's Law Judge sitting at the Manila, 
Philippines RO, in accordance with the veteran's request in 
his February 2007 VA Form 9.  However, the veteran later 
withdrew his hearing request in a December 2008 
communication.  Thus, the claim is ready for appellate review 
at this time.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied 
service connection for dextroscoliosis of the thoracic spine.

2.  The evidence associated with the claims file subsequent 
to the September 2002 decision was not previously submitted 
for consideration, but does not relate to an unestablished 
fact necessary to establish the claim, and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied a 
request to reopen a claim of entitlement to service 
connection for dextroscoliosis of the thoracic spine, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the September 2002 
rating decision is not new and material, and the claim for 
service connection for dextroscoliosis of the thoracic spine, 
later claimed as back pain, is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In July 2006, VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It specifically addressed why the veteran's claim for 
service connection was previously denied, and defined what 
would constitute new and material evidence so as to warrant 
re-opening the claim.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the 
letter described how VA calculates disability ratings and 
effective dates.  

The Board finds that the contents of the July 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
veteran's statements in support of his claim are of record.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  New and Material Evidence to Reopen the Claim
 
In September 2001, the veteran raised a claim of entitlement 
to service connection for dextroscoliosis of the thoracic 
spine.  This claim was denied in July 2002 and September 2002 
rating decisions, the latter rendered after the veteran 
submitted additional evidence.  The veteran did not appeal 
those determinations.  Consequently, the July 2002 and 
September 2002 rating decisions became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In July 2006, the veteran filed a request to reopen his claim 
of entitlement to service connection for dextroscoliosis of 
the thoracic spine.  The claim was denied in an October 2006 
rating action that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

Effective August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final 
September 2002 rating action denying the veteran's claim of 
entitlement to service connection for dextroscoliosis 
included service treatment records (STRs), private post-
service records, and records from Veteran's Memorial Medical 
Center (VMMC) from February 1969 to February 2001 and August 
2002.  Additionally, an affidavit from a fellow serviceman 
was also of record.  

The STRs failed to indicate any evidence of dextroscoliosis 
or other back problems.    
The private treatment reports include a September 1978 record 
reflecting treatment for numerous conditions, including back 
pain.  Such treatment began in October 1977.  The records 
from the VMMC showed treatment for dextroscoliosis beginning 
some time between 1969 and 2001.  Finally, the affidavit, 
dated in 1979, contained a fellow serviceman's recollections 
of the veteran's complaints of back pain during service.

Based on the above evidence, the claim was denied.  
Specifically, the RO in September 2002 determined that 
although a current disability had been demonstrated, there 
was no evidence that the disability began or was aggravated 
in service, and no evidence of a causal relationship between 
the current disability and military service.  

Evidence added to the record since the time of the last final 
denial in September 2002 includes several statements from the 
veteran, but no medical records or other medical evidence.  
The veteran's statements consist of pleas to expedite the 
handling of his claims and lack any substantive statements as 
to any in-service back injury or nexus between military 
service and his current disability.  Further, as noted above, 
lay statements regarding medical causation cannot serve as a 
basis to re-open a previously denied claim.  Moray, 5 Vet. 
App. at 214 (1993).

The evidence added to the record since the previous September 
2002 denial does not constitute new and material evidence.  
The existence of a current disability has already been 
established.  Further, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
dextroscoliosis claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have not been satisfied, 
and the claim cannot be reopened.  


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for dextroscoliosis of the thoracic spine is 
denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


